Title: To Thomas Jefferson from Michele Raggi, 28 October 1820
From: Raggi, Michele
To: Jefferson, Thomas


              Sigr Jefferson Stimatissimo.
              New York  28. 8bre. 1820.
            Si puol persuadere Sigre, che se mi fosse stato bene spiegata la ricevutta che lei qui mi a rimesso copia nella pregiatissima sua letera, non avrei avutto coraggio di ricercare il giusto viaggio; lei ben sà che io non lego l’inglese; ⅌ conseguenza quando il Sigr Brochenbord scrisse la ricevutta, aciò io mi firmassi, lo pregai prima di metere il mio nome, che avrei desiderato mi fosse spiegata in Francese, come in Fatti il Sudto Sigr Brochenbord mi diede la detta ricevutta con tutta garbateza e m’indico anche da chi dovevo andare a Charlottesville, ed io non mancai di Farlo, e quei Sigri che mi tradussero questa ricevutta non mi interpetrarono come mie stata interpetrata qui dalla di lei copia cosi fù che messi il mio nome, e ⅌ conseguenza io sono restato inganato, essendo ⅌ò lei un uomo giusto come non ne dubito credo non sarà possibile potrà condiscendere ad una cosa cosi ingiusta che non mi sia pagato il viaggio almeno. Lei ben sà che son venuto in America ⅌ servirlo, e lavorare nella mia professione in marmo, e che se il suo lavoro non e stato molto avanzato, e stata la sol colpa che non mi à procurato la materia che ci vuole ⅌ fare li lavori di mia professione, anche la Pietra che à procurato, e stata al ordine d’incominciare, a metermi in lavoro, dopo 7. mesi che ero arivato, e cativa pietra; Lei sà bene che nel medesimo tenpo che atendevo la materia ⅌ metermi in lavoro, e che stavo da un giorno al altro ad Aspetare, che spontaneamente mi messi a fare li dissegni dei Capitelli ⅌ farli un avantaggio, e non ⅌ mia obbligazione; giache non era mia ispezione essendo venuto io in America ⅌ lavorare il marmo, e non ⅌ disegnare, Essendo l’ispezione di fare di disegni di una fabrica del Architetto ò Diretore, ⅌ conseguenza in giustizia mi dovrebbe pagare anche li disegni ed io non ci avevo cercato niente, ma giache vedo che mi viene negato il dovutomi viaggio, mi pagherà duecento Pezzi di Spagna ⅌ li dissegni che questi me li rimeterà in Livorno a Posta Corente giache ò dovuto pigliare del denaro in prestito da dei miei patrioti, che dovrò ristituire ai loro parenti arivato in Italia. Lei ben sà che sono venuto in America con molte promesse del Sigr Appleton, cioè che mi avrebero fatto venire mia moglie a spese loro ⅌ il viaggio, e non di doverlo pagare io, e che io sarei stato arivato in America Lei mi avrebbe acresciuta la mia pensione, e come dovevo esser tratatto, che passerò soto silenzio la maniera che ero nurito giache lei e stato male informato sù di ciò, e se l’altro Raggi non a lasciato il suo impiego le sue circostanze non lo ⅌metevano, aprir la questione non e di fare dei paragoni che non ciè la convenienza; io devo solo da lei dirigermi, e cercare giustizia, e non da Altri essendo venuto in America ⅌ lei, e senza il di lei nome non sarei venuto, lasciasi dunque o signore se non mi dirigo al suo diretore, Lei sa ancora che io in America non ò guadagnato in alcun modo, e che il solo mio scopo era ⅌ servir lei e che non o cercato di Fare nessun altro comercio, e ⅌ciò mi prendi in considerazione e cerchi di protegere la giustizia di rimetermi in Livorno duecento doleri al piu presto che io partiro domani ⅌ Gibiltera ⅌ poi andare in Livorno dove atendero con ansieta un suo avantagioso riscontro che potrà dirigere al Sigr Appleton che da esso riceverò il denaro e risposta che lei mi graziera ofrindole sempre li miei Servizi, e se volese fare qualche cosa in Marmo lei sà che sto in Italia e potra indirizarmi le letere in Livorno ⅌ Carrara, che saro a servirlo in tutto quello che mi comanderà pregandolo la di lei protezione, e Mi Confermo di Lei SigriaUmo Devmo ServoMichele Raggi Editors’ Translation
              Dear Mr. Thomas Jefferson. 
              New York
                28 October 1820
            Sir, if you could understand that if the receipt of which you have sent me a copy in your highly esteemed letter had been explained well to me I would not have had the courage to find the right journey. You know well that I cannot read English. Consequently, when Mr Brockenbord wrote the receipt, in order that I sign, I begged him before putting my name that I should have it explained to me in French, and in fact the aforesaid Mr Brockenbord gave me said receipt with all kindness and indicated to whom I should go in Charlottesville, which I did not fail to do, and those Gentlemen who translated this receipt for me did not interpret it as I have interpreted from the copy that you have sent me. This is how I put my name on it, and consequently I was tricked, however being a just man as I do not doubt you are, I do not believe it would be possible for you to stoop down to such an unfair thing as not to pay for my journey at least. You know well that I came to America to serve you, and to work in my profession in marble, and that if your work is not very far along, it is only the fault that you have not procured the material that was needed for me to work in my profession. Even the Stone that you procured and ordered me to begin working, to give me work to do, seven months after I arrived, was bad stone. You know well that during the same time that I was waiting for the material so that I could begin working, that I was waiting for from day to day,  I began on my own to make the drawings of the Capitals for your benefit, and not because I was obliged to; inasmuch as it was not my responsibility, I having come to America to work in marble and not to draw, it being the responsibility of an Architect or Director to do drawings, consequently in all fairness you should pay me also for the drawings. I would have asked nothing from you, but because I see that I am being denied the travel that is owed me, you will pay me two hundred Spanish Silver Pieces for the drawings, that you would send these to Leghorn by Ordinary Mail, inasmuch as I have had to borrow money from my compatriots, which I will have to repay to their relatives upon arriving in Italy. You know well that I came to America with many promises from Mr Appleton, that is, that they would have had my wife come at their expense, so that I would not have to pay it myself, and that once arriving in America You would have increased my salary, and how I was supposed to be treated; I will keep silent about the manner in which I was fed, inasmuch as you were poorly informed about this, and if the other Raggi has not left his job, the circumstances did not allow him to do so; to raise the issue is not to make inappropriate comparisons, there is no convenience in it. I must turn only to you and seek justice, and not from others, having come to America for you and without your name I never would have come, therefore allow me, Sir, not to turn to your director, You also know that I did not earn anything in America, and that my only purpose was to serve you and not to do any other business, and therefore please take me into consideration and try to safeguard fairness by sending to me in Leghorn two hundred dollars as soon as possible, because I leave tomorrow for Gibraltar, then to go to Leghorn, where I will anxiously await your favorable answer which you may direct to Mr Appleton, so that from him I can receive the money and the answer with which you will grace me, offering you always my Services, and if you want to have something made in Marble you know that I am in Italy and you can send the letters to Leghorn for Carrara, that I will be there to serve you in anything you may order, begging your protection, I Confirm Myself YourHumble, Very Devd Servant Michele Raggi